Citation Nr: 9907566	
Decision Date: 03/19/99    Archive Date: 03/24/99

DOCKET NO.  98-08 767A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi



THE ISSUE

Entitlement to an increased evaluation for bilateral hearing 
loss, currently rated 10 percent disabling.  



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. S. Freret, Counsel



INTRODUCTION

The appellant had active military service from January 1957 
to January 1960.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Jackson, Mississippi, Regional Office (RO).  


FINDING OF FACT

The appellant's hearing acuity levels are at Level I for the 
right ear and at Level XI for the left ear.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
bilateral hearing loss are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 4.7, 4.85 (Tables VI and VII), 
4.86, 4.87, Diagnostic Codes 6101, 6102 (1998).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant asserts that his bilateral defective hearing is 
more severely disabling than currently evaluated and, 
thereby, warrants a higher rating.  

Generally, claims for increased evaluations are considered to 
be well grounded.  A claim that a condition has become more 
severe is well grounded where the condition was previously 
service connected and rated, and the claimant subsequently 
asserts that a higher rating is justified due to an increase 
in severity since the original rating.  Proscelle v. 
Derwinski, 2 Vet.App. 629, 632 (1992).  

The Board is satisfied that all relevant facts pertaining to 
the appellant's claim have been properly developed.  There is 
no indication of any additional pertinent records which have 
not been obtained.  No further assistance to the appellant is 
required to comply with the duty to assist mandated by 
38 U.S.C.A. § 5107.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
The percentage ratings in the SCHEDULE FOR RATING DISABILITIES 
represent as far as can practicably be determined the average 
impairment in earning capacity resulting from such 
disabilities and their residual conditions in civil 
occupations.  38 C.F.R. § 4.1.  Moreover, each disability 
must be considered from the point of view of the veteran 
working or seeking work.  38 C.F.R. § 4.2.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7.  

Following review of the appellant's service medical records 
and audiometric findings at a February 1960 VA audiological 
evaluation, the RO granted service connection for deafness in 
the left ear and assigned a 10 percent evaluation under 
Diagnostic Code 6291 from January 23, 1960.  

A report of a February 1965 VA audiological evaluation noted 
that the appellant had an average puretone decibel loss of 2 
for the right ear and 52 for the left ear, and that speech 
discrimination ability was 100 percent in the right ear and 
94 percent in the left ear.  Those findings indicated that 
his hearing acuity levels were at Level I for the right ear 
and Level IV for the left ear.  

A VA audiological evaluation in January 1998 revealed decibel 
losses of 15, 5, 30, and 30 for the frequencies at 1000, 
2000, 3000, and 4000 cycles per second in the right ear, 
respectively, for an average puretone decibel loss of 20.  
Decibel losses of 105+ were noted for each of the frequencies 
at 1000, 2000, 3000, and 4000 cycles per second in the left 
ear, for an average puretone decibel loss of 105+.  Speech 
recognition ability was 98 percent correct in the right ear 
and 0 percent correct in the left ear.  Those findings showed 
that the appellant's hearing acuity was at Level I in the 
right ear and at Level XI in the left ear.  38 C.F.R. § 4.85, 
Tables VI and VII.  

The most recent VA audiological evaluation, in July 1998, 
revealed decibel losses of 20, 20, 25, and 25 for the 
frequencies at 1000, 2000, 3000, and 4000 cycles per second 
in the right ear, respectively, for an average puretone 
decibel loss of 23.  Decibel losses of 105+ were again noted 
for each of the frequencies at 1000, 2000, 3000, and 4000 
cycles per second in the left ear, for an average puretone 
decibel loss of 105+.  Speech recognition ability was 96 
percent correct in the right ear and 0 percent correct in the 
left ear.  Those findings showed that the appellant's hearing 
acuity was at Level I in the right ear and at Level XI in the 
left ear.  38 C.F.R. § 4.85, Tables VI and VII.  

Based on the appellant's testimony at a June 1998 regional 
office hearing, along with the results of the January 1998 
and July 1998 audiological evaluations, the hearing office 
determined that service connection was warranted for the 
hearing loss in the appellant's right ear because it was 
probably related to the same trauma that had caused the left 
ear hearing loss.  However, the hearing officer found that 
the audiometric findings demonstrated that the appellant's 
bilateral hearing loss did not warrant an evaluation greater 
than 10 percent, under 38 C.F.R. § 4.85, Tables VI and VII.  
A July 1998 rating decision implemented the hearing officer's 
decision.  

Evaluations of bilateral defective hearing range from 
noncompensable to 100 percent based on organic impairment of 
hearing acuity as measured by the results of controlled 
speech discrimination tests, together with the average 
hearing threshold level as measured by pure tone audiometry 
tests at the frequencies of 1000, 2000, 3000, and 4000 cycles 
per second.  To evaluate the degree of disability from 
bilateral defective hearing, the revised rating schedule 
establishes 11 auditory acuity levels designated from level 
I, for essentially normal acuity, through level XI, for 
profound deafness.  If the hearing acuity level in one ear is 
at Level XI, then a 20 percent evaluation is assigned when 
the hearing acuity is at least at Level III in the other ear.  
38 C.F.R. §§ 4.85, 4.87, Tables VI and VII.  

Because the most recent VA audiometric evaluation in July 
1998 revealed that the appellant's hearing acuity was at 
Level I in his right ear and at Level XI in his left ear, the 
Board is unable to identify a basis to grant an evaluation 
greater than 10 percent for his bilateral hearing loss.  The 
Board notes that the hearing acuity levels at the January 
1998 VA audiometric evaluation also showed the right ear to 
be at Level I and the left ear to be at Level XI.  

Although the appellant indicated in a September 1998 
statement that he wears a hearing aid in his right ear to 
assist in hearing, this does not establish a basis for an 
increased evaluation for his bilateral hearing loss because 
38 C.F.R. § 4.86 provides that the evaluations derived from 
the rating schedule are intended to make a proper allowance 
for improvement by the use of hearing aids.  


ORDER

An increased evaluation is denied for bilateral hearing loss.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 
- 5 -


- 1 -


